Citation Nr: 9917047	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95 - 22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death for purposes of payment of increased burial 
benefits.

Entitlement to benefits under the provisions of  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998).  


REPRESENTATION

Appellant represented by:	Eddie Lawson, Esquire


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran, who served on active duty from June 1965 to 
November 1967, died on January [redacted] 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for the 
cause of the veteran's death for purposes of payment of 
increased burial benefits.  

This case was previously before the Board in April 1997, and 
was Remanded to the RO to determine, among other things, the 
identity of the appellant's representative.  At that time, 
the Board noted that subsequent to the veteran's death, an 
Application for Burial Benefits (VA Form 21-530) was received 
from the veteran's sister, who identified herself as the 
person who authorized the veteran's funeral and burial 
services.  That document included the question, "Are you 
claiming that the cause of the veteran's death was due to 
service?," to which the appellant entered an affirmative 
response.  A rating decision of January 1995 denied 
entitlement to service connection for the cause of the 
veteran's death, which resulted in VA paying a lesser amount 
toward the veteran's funeral and burial expenses than had his 
death been service-connected.  38 U.S.C.A. §§ 2307, 2302 
(West 1991 & Supp. 1998).  Notification of that decision was 
provided to the Funeral Director and to the appellant herein.  
A Notice of Disagreement was received in April 1995 from the 
Director of the funeral home which arranged the funeral and 
burial services of the veteran, and a Statement of the Case 
was issued to him as the appellant.  However, that individual 
thereafter failed to submit a timely Substantive Appeal (VA 
Form 9), and his appeal lapsed.  38 C.F.R. § 19.32 (1998).  

In June 1995, the appellant's attorney submitted a 
Substantive Appeal (VA Form 9), executed by the appellant, 
who identified herself as the Administratrix of the Estate of 
the deceased veteran.  That document asserted a claim for 
service connection for the cause of the veteran's death on 
the grounds that during hospitalization, a VA medical 
facility provided psychotropic and other drugs to the veteran 
which significantly affected his balance and stability, then 
failed to restrict his activity and permitted him to play 
Ping-Pong without proper supervision, resulting in the 
veteran's injury and subsequent death.  It was asserted that, 
because the veteran's death from injuries sustained in a fall 
which was the result of drugs prescribed for treatment of his 
service-connected schizophrenia, service connection for the 
cause of his death was warranted.  The RO issued a 
Supplemental Statement of the Case to the appellant herein in 
January 1996, addressing the issue of service connection for 
the cause of the veteran's death.  

The Board determined that the RO's issuance of a Supplemental 
Statement of the Case to the appellant herein operated as a 
waiver of any procedural defect or omission on the part of 
the appellant to that point, and directed that the RO provide 
the appellant and her attorney an appropriate Supplemental 
Statement of the Case setting forth all applicable law and 
regulations pertaining to her claims.  The Board further 
determined that the appellant had advanced both a claim for 
service connection for the cause of the veteran's death and a 
claim for benefits under the provisions of  38 U.S.C.A. 
§ 1151 (West 1991& Supp. 1998) and  38 C.F.R. § 3.358 (1998), 
found that those claims were inextricably intertwined, and 
determined that the latter claim had not been adjudicated.  
Those matters were referred to the RO for corrective action.  
It has been established that the appellant is represented by 
Eddie Lawson, Esquire, who has provided a written statement 
to the effect that he represents the appellant without 
compensation.  

The case is now before the Board for further appellate 
consideration.  In reviewing the record, the Board finds that 
the appellant's potential entitlement is limited to payment 
of increased burial benefits in the event that the veteran's 
death is determined, for that purpose, to be service-
connected.  Her standing to claim entitlement to payment of 
benefits under the provisions of  38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) and  38 C.F.R. §§ 3.358 and 3.800(1998) is 
addressed in this decision.  The issue of entitlement to 
payment of accrued benefits to the extent that may be 
necessary to reimburse her for the expenses of the veteran's 
last illness and burial is addressed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran, who served on active duty from June 1965 to 
November 1967, died on January [redacted] 1995 in a VA medical 
facility.

2.  The death certificate shows that the veteran's death 
occurred at the VAMC, Cincinnati, on January [redacted] 1995, at age 
50; that the immediate cause of the veteran's death was 
pulmonary aspiration; that the approximate interval between 
onset and death was 42 hours; that other significant 
conditions contributing to death but not resulting in the 
underlying cause of death were pulmonary atelectasis, 
schizophrenia, and quadriplegia; and that the manner of death 
was natural.  No autopsy was performed.  

3.  At the time of the veteran's death, service connection 
was in effect for schizophrenia, paranoid type, evaluated as 
100 percent disabling; for residuals of a gunshot wound of 
the left knee, evaluated as 10 percent disabling; and for 
residuals of malaria, evaluated as noncompensably disabling. 
.

4.  There is no competent medical evidence which links or 
relates the cause of the veteran's death to his period of 
active service or to a service-connected disease or injury. 

5.  There is no competent evidence or opinion implicating or 
associating the medications prescribed for the veteran's 
service-connected schizophrenia as a causative factor in his 
fall, with resultant cervical fracture and paraplegia.

6.  Payment of additional burial benefits based upon the 
claimed service-connected death of the veteran is not 
warranted.

7.  The appellant is not the veteran's surviving spouse, 
child, or parent and lacks proper standing to claim payment 
of VA death benefits under the laws administered by VA; her 
claim lacks legal merit.

8.  The appellant is not the veteran's surviving spouse, 
child, or parent and lacks proper standing to claim payment 
of benefits under the provisions of  38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998); her claim lacks legal merit.


CONCLUSIONS OF LAW

1.  Spontaneous pneumothorax, respiratory arrest, pulmonary 
atelectasis, quadriplegia, cardiac arrest, pulmonary 
aspiration, and anoxic brain injury were not incurred in or 
aggravated by active service, and the service incurrence of 
organic diseases of the nervous system may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(a) (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.307, 3.309(a) (1998).

2.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) 
(West 1991 & Supp. 1998);  38 C.F.R. § 3.312 (1998).

3.  The appellant is without the requisite standing to claim 
VA death benefits except as to the limited issue of 
entitlement to increased burial benefits, and her claim for 
service connection for the cause of the veteran's death is 
otherwise legally insufficient.  38 U.S.C.A. §§ 1310, 
5101(b)(1) and (2), 7104(a) and (c) (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.152(b)(1) and (2), 3.1600 (1998);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1996).

4.  Service-connection for the cause of the veteran's death 
is not established, and payment of increased burial benefits 
based upon service-connected death is denied.  38 U.S.C.A. 
§ 2307 (West 1991 & Supp. 1998);  38 C.F.R. § 3.1600 (1998).

5  The appellant is without the requisite standing to claim 
benefits under the provisions of  38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998), and her claim for such benefits is 
legally insufficient.  38 U.S.C.A. §§ 1310, 5101(b)(1) and 
(2), 7104(a) and (c) (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.152(b)(1) and (2), 3.154 (1998);  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1996).

6.  The appellant's claim for service connection for the 
cause of the veteran's death and for compensation benefits 
under the provisions of  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) are not well-grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant lacks the 
requisite standing under the law to claim payment of VA death 
benefits based upon the claimed service-connected death of 
the veteran, including compensation, dependency and indemnity 
compensation, death pension, or accrued benefits, except to 
the limited extent that she may establish entitlement to 
payment of increased burial benefits under the provisions of  
38 C.F.R. § 3.1600(a).  Further, the Board finds that the 
appellant lacks the requisite standing under the law to claim 
payment of benefits under the provisions of  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1996).

With respect to the issue of payment of VA death benefits for 
service-connected death, the Board notes that the appellant 
is not the veteran's surviving spouse, child or parents, and 
thus lacks proper standing to claim payment of VA death 
benefits, including compensation, dependency and indemnity 
compensation, death pension, or accrued benefits under the 
laws administered by VA.  See 38 U.S.C.A. §§ 1310, 5101(b)(1) 
and (2), 7104(a) and (c) (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.152(b)(1) and (2) (1998).  Further, the claimant is not a 
member of the preferred class of beneficiaries entitled to 
payment of accrued benefits to which the veteran was entitled 
at his death, including his spouse, children, or dependent 
parents, except to the limited extent that such accrued 
benefits may be paid to reimburse the person who bore the 
expense of last sickness or burial.  38 U.S.C.A. § 5121(a) 
(West 1991 & Supp. 1998);  38 C.F.R. §3.1000 (1998).  That 
potential entitlement of the appellant will be addressed in 
the Remand portion of this decision.  

The Board further finds that the veteran was in receipt of VA 
disability compensation benefits based upon a schedular 100 
percent evaluation at the time of his death, and that such 
benefits were properly terminated, effective the last day of 
the month before the veteran's death.  38 U.S.C.A. § 5112(a) 
(West 1991 & Supp. 1998);  38 C.F.R. §3.500(g) (1998).  Thus, 
there were no periodic monetary benefits due and unpaid the 
veteran under existing ratings or decisions at the time of 
his death for purposes of payment of accrued benefits.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998);  38 C.F.R. 
§3.1000 (1998).  

With respect to the issue of payment of benefits under the 
provisions of  38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
and  38 C.F.R. §§ 3.358 and 3.800 (1998), the law provides 
that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, . . . awarded under any of 
the laws administered by the Secretary [of Veterans Affairs], 
. . . and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death to such veteran, disability or 
death compensation under this chapter and dependency and 
indemnity compensation under Chapter 13 of this title shall 
be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151.  

However, the appellant lacks the requisite standing to claim 
any benefit awarded under the provisions of § 1151 "in the 
same manner as if such disability or death were service-
connected" because she is not the veteran's surviving 
spouse, child, or parents, and thus has no entitlement under 
the law to disability or death compensation or to dependency 
and indemnity compensation.  In this case, any entitlement to 
benefits awarded under the provisions of  § 1151 would have 
terminated, effective the last day of the month before the 
veteran's death.  38 U.S.C.A. § 5112(a) (West 1991 & Supp. 
1998);  38 C.F.R. §3.500(g) (1998).  Thus, there were no 
periodic monetary benefits due and unpaid the veteran under 
existing ratings or decisions at the time of his death for 
purposes of payment of accrued benefits.  38 U.S.C.A. 
§ 5121(a) (West 1991 & Supp. 1998);  38 C.F.R. §3.1000 
(1998).  As noted, however, the appellant may establish 
entitlement to payment of accrued benefits to the limited 
extent that such accrued benefits may be paid to reimburse 
the person who bore the expense of last sickness or burial 
under  38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998);  
38 C.F.R. §3.1000 (1998).  Again, that potential entitlement 
of the appellant will be addressed in the Remand portion of 
this decision.  

While the provisions of § 1151 were amended, effective 
October 1, 1997, that amendment, as in the original, 
specifically provided that:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or qualifying death of 
a veteran in the same manner as if such additional disability 
or death were service connected (emphasis added).  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).

Therefore, even had the veteran established entitlement to 
benefits under 38 U.S.C.A. § 1151 prior to his death, such 
entitlement would have terminated, effective at the end of 
the month before his death, "in the same manner as if such 
additional disability or death were service connected."  In 
addition, as explained in the foregoing paragraphs, because 
the appellant is not the veteran's surviving spouse, child, 
or parents, and thus has no entitlement under the law to 
disability or death compensation, dependency and indemnity 
compensation, or accrued benefits, except as discussed below, 
she lacks the requisite standing under the law to claim 
payment of VA death benefits, including compensation, 
dependency and indemnity compensation, death pension, or 
accrued benefits under the laws administered by VA.  See  
38 U.S.C.A. §§ 1310, 5101(b)(1) and (2), 7104(a) and (c) 
(West 1991 & Supp. 1998);  38 C.F.R. § 3.152(b)(1) and (2) 
(1998).  And as noted, the claimant is not a member of the 
preferred class of beneficiaries entitled to payment of 
accrued benefits to which the veteran was entitled at his 
death under existing ratings or decisions, including his 
spouse, children, or dependent parents, except to the limited 
extent that such accrued benefits may be paid to reimburse 
the person who bore the expense of last sickness or burial.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998);  38 C.F.R. 
§3.1000 (1998).

However, the Board notes that the appellant has potential 
entitlement to payment of accrued benefits to the limited 
extent that such payment is necessary to reimburse the person 
who bore the expense of the veteran's last sickness or 
burial.  38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998);  
38 C.F.R. §3.1000 (1998).  

Analysis

The veteran's death occurred at a VA medical facility on 
January [redacted] 1995.  At the time of the veteran's death, service 
connection was in effect for paranoid schizophrenia, 
evaluated as 100 percent disabling; for residuals of a gun 
shot wound of the left knee, evaluated as 10 percent 
disabling; and for residuals of malaria, evaluated as 
noncompensably disabling.  His combined service-connected 
disability rating was 100 percent from May 1983. 

The record shows that on November 23, 1994, while receiving 
inpatient care for his service-connected schizophrenia at the 
VAMC, Chillicothe, the veteran dived after a missed shot 
while playing Ping-Pong, striking his head and sustaining 
fractures of the cervical processes at C3-C4 and a C2-C3-C-4 
central cord contusion resulting in quadriparesis.  Following 
cervical fixation at the VAMC, Cincinnati, on December 5, 
1994, he was returned to the VAMC, Chillicothe, for further 
rehabilitative and psychiatric care.  However, on December 
12, 1994, the veteran suffered a respiratory arrest and was 
intubated and returned to the Medical Intensive Care Unit at 
the VAMC, Cincinnati.  There the veteran underwent a work-up 
for his respiratory arrest and additional complications, 
including coffee-ground emesis, persistent high fever, and a 
spontaneous pneumothorax, and chest X-ray revealed a left 
lower lobe atelectasis and the cited spontaneous 
pneumothorax, which was resolved with a chest tube.  The 
veteran subsequently improved and was weaned from the 
ventilator, although persistent high fevers continued and 
Pseudomonas was detected in his urine and treated 
successfully with antibiotics.  

On January 7, 1995, the veteran was found to be in complete 
cardiac arrest, with complete asystole and an estimated down 
time of between ten and thirty minutes.  He remained in a 
pulseless rhythm for four to fifteen minutes before rhythm 
was restored and blood pressure was sustained.   However, 
during that time the veteran remained completely unresponsive 
and without any brain stem function whatsoever except for an 
occasional spontaneous ventilation.  No reversible cause of 
the veteran's cardiac arrest could be found and it was 
determined that such cardiac arrest was secondary to 
aspiration.  The veteran was subsequently determined to be 
brain dead secondary to cardiac arrest.  After consultation 
with a member of the veteran's family on January [redacted] 1995, 
support with pressors was discontinued, with ensuing death.  
The diagnoses included quadriplegia secondary to cervical 
spine injury; respiratory failure; and anoxic brain injury.  
The reporting physician, who attended the veteran during his 
final illness and death, stated that the veteran's death was 
due to termination of life support following brain death 
secondary to cardiac arrest due to [pulmonary] aspiration.  
The noted aspiration was attributed to the veteran's prior 
medical problems. 

The death certificate shows that the immediate cause of death 
was pulmonary aspiration, while pulmonary atelectasis, 
schizophrenia, and quadroplegia [sic] were shown as other 
significant conditions contributing to death but not 
resulting in the immediate cause of death.  The manner of 
death was shown to be natural, and no autopsy was performed.  

In her Substantive Appeal (VA Form 9), the appellant, 
Administratrix of the Estate of the deceased veteran, 
asserted a claim for service connection for the cause of the 
veteran's death on the grounds that the VAMC, Chillicothe, 
provided psychotropic and other drugs to the veteran which 
significantly affected his balance and stability, then failed 
to restrict his activity and permitted him to play Ping-Pong 
without proper supervision, resulting in the veteran's injury 
and subsequent death.  She listed each of the drugs 
prescribed for the veteran on the day that he fell while 
playing Ping-Pong, sustaining the cervical injury and 
subsequent quadriplegia.  In addition, she noted potential 
adverse reactions of each drug prescribed as cited in the 
Physician's Desk Reference, including disorientation, 
muscular weakness, dizziness, vertigo, ataxia, and sedation, 
as well as warnings against activities that require alertness 
or good psychomotor coordination until the central nervous 
system effects of the drug were known.  It was asserted that 
the veteran's death resulted from injuries sustained in a 
fall, and that the fall was the result of drugs prescribed 
for treatment of his service-connected schizophrenia.  On 
that basis, the appellant concluded that the drugs prescribed 
for treatment of the veteran's service connected 
schizophrenia caused or contributed substantially or 
materially to cause the veteran's death.  The Board notes 
that the nature and dosages in the several medications 
administered to the veteran at the time of the veteran's 
cervical injury on November 23, 1994, are not in dispute.  

As noted, the death certificate shows that the immediate 
cause of the veteran's death was pulmonary aspiration, while 
pulmonary atelectasis, schizophrenia, and quadroplegia [sic] 
were shown as other significant conditions contributing to 
death but not resulting in the immediate cause of death.  The 
medical records, including the terminal hospital summary and 
treatment records, show that the physician who attended the 
veteran during his final illness and death stated that the 
veteran's death was due to termination of life support 
following brain death secondary to cardiac arrest due to 
[pulmonary] aspiration.  The noted aspiration was attributed 
to the veteran's prior medical problems.  Those problems 
included respiratory failure and arrest, requiring the use of 
a ventilator; persistent high fevers, left lower lobe 
atelectasis; and spontaneous pneumothorax.  

The Board has reviewed the entire medical record in this 
case, including hospital summaries, treatment notes, progress 
notes, nurse's notes, and reports of medication evaluation, 
prescription and administration.  The record is devoid of 
clinical findings or reports that the veteran experienced any 
of the potentially adverse reactions to his medications 
quoted by the appellant from the Physician's Desk Reference, 
including disorientation, muscular weakness, dizziness, 
vertigo, ataxia, and sedation.  The Board observes that while 
the symptoms listed were shown as possible reactions or side 
effects, there is no objective clinical evidence in the 
record which would support a conclusion that such reactions 
actually occurred in the veteran.  To the contrary, the 
nursing notes (Psychiatric Patient Daily Profile) for the 
morning of November 23, 1994 show that the veteran was 
suspicious, restless, paced the floor, and had a sad affect 
and diminished self-esteem.  However, he was oriented, calm, 
had a normal attention span, and there was no evidence of 
psychomotor retardation.  Specifically, there were no 
findings or demonstration of the potential manifestations 
cited by the appellant, including disorientation, muscular 
weakness, dizziness, vertigo, ataxia, or sedation, in the 
veteran,.  The Board further notes that the veteran had just 
undergone a medication review the day prior to his cervical 
injury.  

The Board respects the appellant's convictions and has 
considered her contentions that the VAMC, Chillicothe, 
provided psychotropic and other drugs to the veteran which 
significantly affected his balance and stability, then failed 
to restrict his activity and permitted him to play Ping-Pong 
without proper supervision, all of which is claimed to have 
resulted in the veteran's cervical injury and subsequent 
death.  She has asserted that, because the veteran's death 
resulted from injuries sustained in a fall which was the 
result of drugs prescribed for treatment of his service-
connected schizophrenia, service connection for the cause of 
his death was warranted.  The fact that such medications may 
cause the claimed side effects does not mean that they must.  
The Board also notes that the appellant has submitted no 
evidence other than her own opinion that the veteran 
manifested any of the potential adverse reactions or 
medication side effects that she has cited.  The Court has 
held that a lay person, such as the appellant, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.  

Further, the medical record is devoid of competent medical 
evidence which links or relates the veteran's cervical injury 
to the medications prescribed for control of his service-
connected schizophrenia.  In addition, while the appellant 
has contended that the veteran's service-connected 
disabilities caused, hastened, or contributed substantially 
or materially to cause the veteran's death, she has presented 
no competent medical evidence that demonstrates such a causal 
relationship, or that otherwise links or relates the 
veteran's death to any service connected disability.  The 
medical records and opinions included in the current record 
are negative for any symptoms of psychosis directly causing 
either the veteran's Ping-Pong accident or the initiation or 
continuation of the process which ultimately lead to his 
death on January [redacted] 1995.  For those reasons, and in the 
absence between the veteran's death and a service-connected 
disability, the claim for service connection for the cause of 
the veteran's death is not well-grounded.  

Based upon the foregoing, the Board concludes that medication 
for the veteran's service-connected schizophrenia did not 
cause his cervical fracture and resultant paraplegia; that 
the evidence shows that a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death; and that the appellant is thus not 
entitled to increased burial benefits based upon service 
connection for the cause of the veteran's death.  Further, 
the Board finds that the appellant lacks the requisite 
standing to claim VA death benefits or for compensation 
benefits under the provisions of  38 U.S.C.A. § 1151 because 
she is not one of the designated class of beneficiaries 
entitled to receive VA death benefits based upon the death of 
the veteran, except under the specific and limited 
circumstances discussed in the Remand section of this 
decision.  Accordingly, the claims for service connection for 
the cause of the veteran's death and for compensation 
benefits under the provisions of  38 U.S.C.A. § 1151 are not 
well grounded.


ORDER


Evidence of a well-grounded claim for service connection for 
the cause of the veteran's death not having been submitted, 
that claim is denied.  

Service connection for the cause of the veteran's death for 
purposes of increased burial benefits is denied.

Evidence of a well-grounded claim for compensation benefits 
under the provisions of  38 U.S.C.A. § 1151 based upon the 
veteran's death while hospitalized not having been submitted, 
that claim is denied.  


REMAND

In reviewing the appellant's claim for compensation benefits 
for additional disability sustained while undergoing 
hospitalization at a VA medical facility for treatment of his 
service-connected schizophrenia, the Board notes that a claim 
for VA benefits must be submitted in the form prescribed by 
the Secretary.  38 U.S.C. § 5101; see also Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  The words application and claim 
are defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates an intent to apply for an identified benefit 
may be considered an informal claim.  See 38 C.F.R. 
§ 3.155(a).

Governing regulations provide that a formal claim for pension, 
compensation, dependency and indemnity compensation or any 
statement in a communication showing an intent to file a claim 
for disability or death benefits resulting from the pursuit of 
a course of vocational rehabilitation, hospitalization, 
medical or surgical treatment, or examination under Department 
of Veterans Affairs may be accepted as a claim (emphasis 
added).  38 U.S.C.A. § 1151;  38 C.F.R. § 3.154. 

The Board further notes that the record contains a Statement 
in Support of Claim (21-4138), received on December 20, 1994, 
signed by an individual as "next friend" of the veteran, 
stated that the veteran claimed "compensation" for a 
"broken back" sustained while undergoing treatment for 
schizophrenia at the VAMC, Chillicothe, in November 1994.  
This communication constitutes an informal claim for 
disability benefits under the provisions of  38 U.S.C.A. 
§ 1151 and  38 C.F.R. § 3.358.  Although the RO correctly 
determined that the appellant has no standing as a potential 
beneficiary to raise a claim for VA death benefits or under 
the provisions of § 1151, the Board finds that a claim for 
compensation benefits based on additional disability under 
§ 1151 was filed by the veteran on December 15, 1994, based 
on evidence in the claims folder at the time of death.  
Further, adjudication of that issue is necessary in order to 
establish whether accrued benefits were due and payable to 
the veteran, effective from the time of his cervical injury 
to the time of his death, for additional disability sustained 
while undergoing hospitalization at a VA medical facility for 
treatment of his service-connected schizophrenia.  See  
38 U.S.C.A. § 1151;  38 C.F.R. § 3.358.  If so, the appellant 
might establish entitlement to all or a portion of such funds 
under the provisions of  38 C.F.R. § 1000(a)(4) to the extent 
necessary to reimburse her for the expenses of the veteran's 
last sickness and burial.  This issue has not been considered 
and adjudicated by the RO, and is not currently in proper 
appellate status. 

Governing regulations also provide that, upon receipt of an 
informal claim, the RO must forward a formal application form 
to the claimant.  If an executed formal application form is 
received by the RO within one year after the date it was sent 
to the claimant, it will be deemed filed on the date the 
informal claim was received.  After an informal claim has 
been received, VA's failure to forward a formal application 
to the claimant may toll the one-year period for the claimant 
to file a formal application for benefits.  When determining 
the effective date of an award of compensation benefits, the 
Board is required to review all the communications in the 
file, . . . , that could be interpreted to be a formal or 
informal claim for benefits.  The Board's failure to consider 
evidence which may be construed as an earlier application or 
claim, formal or informal, that would have entitled the 
claimant to an earlier effective date is remandable error.  
LaLonde v. West, No. 97-841 (U.S. Vet. App. May 11, 
1999).(effective date of benefit payment).

The Board concludes that during his lifetime, the veteran 
filed a claim for compensation for additional disability 
sustained while undergoing hospitalization at a VA medical 
facility for treatment of his service-connected 
schizophrenia.  The RO must adjudicate that claim under the 
provisions of  38 U.S.C.A. § 1151 and  38 C.F.R. § 3.358, and 
determine whether accrued benefits are payable under that 
claim for the period between the date of the veteran's 
cervical injury and the termination of his benefit 
entitlement at the end of the month prior to his death.  If 
so, the RO must then determine whether the appellant has 
established entitlement to all or any portion of any accrued 
disability benefits found payable under  38 U.S.C.A. § 5121 
and  38 C.F.R. § 3.1000(a)(4).  The Board is of the opinion 
that the appellant's potential entitlement to accrued 
benefits under the cited law and regulations was implicit in 
her claim for increased burial benefits, as that is one 
regulatory basis to establish entitlement to the payment of 
such benefits, and that the veteran's claim for additional 
compensation benefits due to quadriplegia was of record in 
the claims folder.  The failure of the RO to provide a formal 
application form to the claimant for her use in claiming 
accrued benefits, or to otherwise inform her of such benefit 
entitlement is sufficient to toll the two-year period for the 
claimant to file a formal application for accrued benefits.  
The RO must develop and adjudicate that issue, giving 
appropriate notification to the appellant of its decision.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Based upon the foregoing, the case is Remanded for the 
following actions:

1.  The RO must ask the appellant to 
complete and submit (VA Form 21-534), 
which includes a claim for accrued 
benefits.  

2.  The RO must take appropriate action 
to develop and adjudicate the veteran's 
claim for compensation for additional 
disability resulting from hospitalization 
under the provisions of  38 U.S.C.A. 
§ 1151 and  38 C.F.R. § 3.358, and 
determine whether accrued benefits are 
payable under that claim.  If so, the RO 
must then determine whether the appellant 
has established entitlement to all or any 
portion of any accrued disability 
benefits found payable to her under  
38 U.S.C.A. § 5121 and  38 C.F.R. 
§ 3.1000(a)(4), giving appropriate 
notification to the appellant of its 
decisions.  

3.  Upon completion of the requested 
actions, the RO must review the claims 
folder and ensure that full compliance 
with the terms of this Remand order has 
been achieved.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and her 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

